[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 141 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 142 
The principal question which has been discussed and passed upon in deciding this case in the supreme court, as appears from the opinions of the learned justices, is whether the sale made in July, 1842, under the direction of a master of the court of chancery, was made by virtue of both decrees, or only by virtue of the decree in favor of the plaintiff. Justices Seldon and Johnson who delivered opinions in the supreme court on the appeal to the general, term from the judgment first rendered in this action, arrived at the conclusion satisfactory to them, that the sale was under both decrees, as they viewed the evidence upon that trial, while Mr. Justice Mason arrived at the conclusion as satisfactorily to himself, from the evidence on that trial, that the sale was under the last decree. And on the last trial, although he rendered judgment in accordance with the previous decisions at the general term, he says he is satisfied, after a careful examination of the evidence, and a second hearing in the case, that the sale of the master was not under the first decree, but under the second decree only. It appears, too, from the opinion of Mr. Justice Selden, that, from the evidence upon the first trial, it appeared that the solicitor for the plaintiff placed copies of both decrees in the hands of the master who made the sale; but from the evidence of the master on the second trial it is clear that he does not know or remember whether he had a copy of the decree in the first suit in his hands at the time of the sale, or whether he then had only the decree in the second suit, but that he never had in his hands more than one copy of *Page 143 
the decree in the first suit. One copy of the decree in the first suit, it appears by the testimony of Mr. Collier, was sent to the master by him, after the reversal of the decree in the second suit. If this statement is correct, the master could not have had a copy of the decree in the first suit at the time of the sale. The master testified in this suit that he "sold according to the directions of the decree in his hands, which directed him to sell under both decrees."
Without inquiring whether technically the sale was by virtue of one or both decrees, I propose to examine a preliminary question, which, it seems to me, is important, if not decisive of this case, viz: Under and by virtue of what authority was the sale made by the master, in July, 1842? A decree was placed in his hands, containing the following directions: "That the said master proceed to sell, under the said former decree, and by virtue of this decree, the following premises, c." Such decree contained his only authority for making the sale. The defendant Gates could not have directed a sale by virtue of the first decree at that time, for the reason that he was restrained by injunction from making such sale. The plaintiff had no control over the first decree, except such as was conferred on him by the second. The restraining power of the injunction had not been removed, except so far as it was expressly released by the second decree, which directed a sale under both decrees. Neither the plaintiff nor defendant nor any other person had any authority to sell under the first decree, except such as was expressly conferred by the second. The sale could not, then, have been made under the first decree, without some other order or authority. Such authority was given by the second. The learned justice erred when he said that "the complainants in the first suit had an undisputed power to sell under their decree, and that power had never been in any way impaired." They were restrained from selling until the further order of the court, authorizing them to make such sale. Such order had not been made. The order in the *Page 144 
second decree was special, limited to the objects specified therein; was antagonistical to the rights of the complainants, under the first decree; was to be executed at the instance and for the benefit of another party principally, and did not in any manner dissolve or modify the injunction, so as to enable the complainants in the first suit to make the sale. Such injunction was never, in fact, dissolved, or so modified as to authorize them to make a sale until the decree in the second suit was reversed by the chancellor, and the plaintiff's bill dismissed.
The sole authority, then, under and by virtue of which the sale was made was the second decree.
It is conceded that if the sale was made under the second decree alone, the reversal of the decree invalidates the sale. I go a little farther than this, and say if the sale was by theauthority granted or conferred by the second decree alone, yet made in pursuance of such authority under both decrees, that the reversal of the second decree vacates or destroys theauthority, and the sale falls with the authority under which it was made. It does not appear that the decree was partly reversed and partly affirmed, but it was wholly reversed, and all power and authority conferred upon the plaintiff to sell under either or both became dissolved, and every act by him in the execution of such power became void and ineffectual by the abrogation of the power. It becomes, therefore, unnecessary to decide whether the sale was or was not in fact under both decrees. It was not, however, made under the first decree except as a mere matter of form, in compliance with directions in the second decree.
It is claimed that the defendant and others who were complainants in the first suit, by their interference, compelled the plaintiff to sell, and they thereby adopted the sale; that they received nine hundred and eight dollars and fifty-seven cents of the proceeds of such sale, and are therefore estopped from denying that the sale was under both decrees. Mr. Collier wrote to the master and said, *Page 145 
"I have a right to sell under the first decree, and I therefore direct that there be no farther postponement, and that the premises be sold upon the day to which the sale is now adjourned;" and again, "The master is to sell under the two decrees; those are his authority."
There may be some force in this argument of the plaintiff, but it seems to me that the defendant can not now be charged with an act which transpired in relation to that decree, while it was in life, with the view of restraining a transaction which, without such act, would have been void. The decree was then in full force. No appeal from it had yet been brought. The plaintiff had advertised the premises for sale, in pursuance of his decree. The defendant had rights under that decree to protect, and took measures to protect them. One of the annoyances to which he was or might be subjected, was the repeated postponement of the sale, causing him unnecessary trouble and expense. To prevent such annoyance he interfered, as he had a right to do, and opposed any farther adjournment of the sale.
It is true that Mr. Collier said he had a right to sell under the first decree, and insisted that the premises be sold on the day, c. In this he was under a mistake. He had no right to sell under the first decree, neither had he any right to insist that the sale should be made on the day, c., or that it should be made at all. But not only he, but the defendant and the other complainants in the first decree had a right to insist that there should be no farther postponement, and that the plaintiff should either sell or discontinue his proceedings upon such sale. As to defendant's receiving and not paying back the $908.47, he stands in no worse light than the plaintiff, who (if his hypothesis that the sale is to be sustained as a sale under the first decree is correct,) has in his hands the balance of the proceeds of the sale, after deducting the sum of $908.47, paid to Collier, and $50 master's fees, amounting to $2766.43, which belongs to complainants in the first decree.
If the plaintiff is right in his position that the sale was *Page 146 
under both decrees, and the title is in him by virtue of the first decree, he has in his hands $2766.43 which belongs of right to the legatees. On the other hand, if the defendant is right in his assumption that the sale is invalid in toto, he has in his hands $908.47 which belongs to the plaintiff.
But the plaintiff is too late with these objections, if they ever had any validity. If the defendant, by giving directions in reference to the sale, and receiving the money directed to be paid by the second decree, was estopped from impeaching the sale, he was estopped from appealing from the decree. The remedy of the plaintiff, if he had any, was by a motion to dismiss the appeal, but he can not urge these facts now, as a bar to the defendant's defence. The plaintiff can only recover upon the strength of his own title. He is bound to make out a title in himself to the land in question. The deed is invalid, and he can not support and sustain it by the acts of the defendant.
The judgment of the supreme court at the general and special terms must therefore be reversed, and a new trial ordered, with costs to abide the event.